Psr Curiam.
This is an original application to this court for a writ of review for the review of certain proceedings in the District Court of Platte County in a certain case of record in that court wherein the State of Wyoming was plaintiff and Margaret Kelsey was defendant. It will be observed that neither of the parties to the suit are made parties to the proceeding here. (18 Ency. PI. & P'r. 1008; 34 Cyc. 1710). The constitution gives this court “power to issue writs of mandamus, review, prohibition, habeas corpus, certiorari, and other writs necessary and proper to the complete exercise of its appellate and revisory jurisdiction.” (Const., Art. V, Sec. 3). We have no statute regulating or providing for proceedings with reference to the issuance of a writ of review, and the writ was unknown at the common law. Such a writ can only issue in conformity to statute providing a method of procedure for that purpose. (34 Cyc. 1696). Until such method of procedure is prescribed by statute the provision of the constitution relative to writs of review remains inactive. The provision of the constitution conferring upon this court power to issue the writ when considered as distinct from appellate jurisdiction, i. e. for the purpose of a re-examination of the issues of law and fact in a particular case, is unaided by any statute prescribing a method of procedure. The appellate jurisdiction of this court is ample and the method of invoking, the same is clearly pointed out by statute. (Chap. 326, Page 1209, Comp. Stat. 1910). Although writs of error and certiorari have been abolished in this jurisdiction, transcripts of proceedings in the lower court may be compelled to be furnished upon petition in error as fully as heretofore under writs of error and certiorari. (Sec. 5130, id.). The application is denied.